DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

2.       In response to the Office action dated on 10/15/2021 the amendment has been received on 11/22/2021.
          Claims 1, 8, 10, 11, 14 and 20 has been amended.
          Claims 7 and 17 have been canceled.
          Claims 1-6, 8-16 and 18-20 are currently pending in this application.

Response to Arguments

3.        Applicant’s arguments, see pages 10-17, filed on 11/22/2021, with respect to claims 1-20 have been fully considered and are persuasive.  The appropriate claims have been amended in order to overcome the rejections and objections provided in the previous Office action. Therefore, all of the previous rejections and objections have been withdrawn. 

Allowable Subject Matter

4.         Claims 1-6, 8-16 and 18-20 are allowed.
5.         The following is an examiner’s statement of reasons for allowance:
            With respect to claims 1 and 11, the most relevant prior art, Spartiotis et al. (US PAP 2004/0000630 A1) in view of Lee et al. (US PAP 2017/0303868 A1); wherein Spartiotis et al. teach a method and system, comprising (see abstract; Fig. 1; paragraphs 0032, 0034, 0036 and 0045): 

    PNG
    media_image1.png
    629
    575
    media_image1.png
    Greyscale
acquiring a plurality of projections of at least a portion of a subject (1) using a source of radiation (2) and an area detector (3) movable in synchrony with the source (2), wherein in the acquiring of the plurality of projections of data set, the source continuously irradiates the portion of the subject (1) with a cone beam of radiation (paragraph 0004) from a plurality of angles (see Fig. 1) and the area detector reads out data during the continuous irradiating of the portion of the subject (1) with the cone beam of radiation 
           Lee et al. discloses a system/method for X-ray CT imaging which explicitly teach that the pre-processing comprises weighting data of a given projection acquired in a given time period (see paragraphs 0284-0294) in order to provide user with the capabilities to reconstruct image by corrected projection data with reduced artifacts.
          Spartiotis et al. and Lee et al. disclose related method and apparatus for acquiring plurality of projection data sets and reconstructing the X-ray CT images but fail to explicitly teach or make obvious that weighting data of a given projection acquired in a given time period with data of a projection acquired after the given projection as claimed in combination with all of the remaining limitations of the respective claims.
            Claims 2-6, 8-10, 12-16 and 18-20 are allowed by virtue of their dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

6.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
      Jensen et al. (US PAP 2016/0278719 A1); (see abstract; Figs. 1-19H; see paragraphs 0005, 0041-0043, 0054, 0064) teach a cone-beam computed tomography (CBCT) method uses a continuous beam and an area detector to carry out fast acquisition of projection data. The acquired projection data are then reconstructed to generate tomographic images (see abstract; Figs. 1-19H; see paragraphs 0005, 0041-0043, 0054, 0064).
       Horiuchi et al. (US PAP 2005/0175139 A1; see abstract; paragraphs 0005, 0006, 0009, 0013, 0022-0026, 00031 and 0040-0043); Hishide et al. (US PAP 2008/0002806 A1; see paragraphs 0002, 0006, 0008, 0015, 0017, 0019 and 0024) and Mistretta et al. (US PAP 2020/0155103 A1; see abstract; paragraphs 0004, 0007, 0013, 0014, 0047, 0048, 0051 and 0055) teach the image reconstructing methods includes upon reconstructing an image using a multi-row detector having a plurality of detector sequences and on the basis of projection data collected by a helical scan with rapidly acquiring projection data and generating images with improved imaging qualities.
        Dennerlein et al. (US PAP 2012/0008740 A1; see abstract; paragraphs 0007, 0008, 0018, 0020, 0022, 0025, 0026 and 0033) and Okomoto et al. (US PAP 2015/0356756 A1; see abstract; paragraphs 0007, 0008, 0040, 0041, 0046, 0048, 0057 and 0059) teach the X-ray CT apparatus and methods that can generate images while pre-processing the plurality of projections of data sets.

Conclusion

7.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494. The examiner can normally be reached 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Irakli Kiknadze  
/IRAKLI KIKNADZE/            Primary Examiner, Art Unit 2884                                                                                                                                                                                                        /I.K./   November 30, 2021